UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION
UNITED STATES OF AMERICA CASE NO. lS-cr-00248-01
VERSUS _ JUDGE FOOTE

ALFREDO HOLGUIN-MENDEZ (0]) MAGISTRATE JUDGE HORNSBY

0 R D E R
The Report and Recommendation of the Magistrate Judge having been considered,
and the parties having Waived their objections thereto;
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant’s
guilty plea is accepted, and the court hereby adjudges Defendant guilty of the offense

charged in Count l of the Indictment.

:WST DONE AND SIGNED in Shreveport, Louisiana, this / Hiday of
9/¢`1% ,2018.
(` /

ELIZABE`FH .F TE
UNITED sTATEsD \CTJUDGE

 

 

